Citation Nr: 1718941	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to an evaluation in excess of 20 percent for shrapnel injury to the right arm and shoulder. 

3. Entitlement to an initial evaluation in excess of 10 percent for degenerative changes in the cervical spine due to shell fragment injury in service. 

4. Entitlement to an effective date prior to August 11, 2008 for the award of a total disability rating based on individual unemployability (TDIU). 

5. Entitlement to an effective date prior to August 11, 2008 for eligibility to Dependents Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law 
ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel. 

INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2009, November 2009, and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of this matter was later transferred to the RO in Nashville, Tennessee.

The Veteran initially requested a videoconference hearing in his substantive appeal.  However, his attorney-representative withdrew the request in February 2017. 
The Board previously remanded these claims in June 2014 for further development. The RO has substantially complied with the remand directives, as the Board will proceed to adjudicate the merits of the claims. 
As a preliminary matter, it is noteworthy that before the remand, the issue before the Board was entitlement to an increase rating for status post shrapnel injury to right arm, right shoulder, and neck area in excess of 10 percent.  On remand, the RO has rated the Veteran's injury to the neck separately in light of the most recent VA examination.  Because evaluation for the Veteran's injury to the neck was parts and parcel of the claim that was properly perfected and on appeal, the Board has jurisdiction to review whether a higher rating is warranted at this time.   
In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's shrapnel injury to the right arm and shoulder has been increased since he filed his substantive appeal; the issue is still before the Board as the maximum benefit sought has not been assigned by the RO.

FINDINGS OF FACTS
1. The Veteran's bilateral hearing loss is manifested by level II hearing in both ears.

2. The Veteran's shrapnel injury to the right arm and shoulder is not moderately severe. 

3.  The Veteran's degenerative changes in the cervical spine is not manifested by forward flexion that is greater than 15 degrees but less than 30 degrees. 

4. The Veteran's service-connected disabilities did not preclude him from engaging in substantially gainful employment before August 11, 2008.

5. Entitlement to DEA benefits arose on August 11, 2008.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2016).

2. The criteria for rating in excess of 20 percent for shrapnel injury to the right arm and shoulder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5323, (2016).

3. The criteria for a rating in excess of 10 percent for degenerative changes in the cervical spine due to shell fragment injury have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5242 (2016).

4. The criteria for an effective date earlier than August 11, 2008, for the grant of a TDIU have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5. The criteria for an effective date earlier than August 11, 2008 for eligibility for DEA benefits have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 3.807, 21.3040, 21.3041(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

With respect to the Veteran's claim for an early effective date for the grant of a TDIU and DEA, the Board need not determine whether the VA complied with VCAA, as duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

However, with respect to the increase rating claims, the notice requirement of VCAA has been met by way of a letters sent in April 2009, September 2008 and August 2008.  Any deficiency in notice requirement is cured, as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate his claims, and readjudication thereafter.

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claims has been identified and obtained.  The Veteran's VA and private medical records are in the file.  The Veteran was given VA examinations in September 2009, March 2015, April 2015, May 2015, July 2015, and August 2016.  The examiners' respective reports are of record.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

A. Hearing Loss 

The Veteran's service-connected bilateral hearing loss is currently rated as zero-percent disabling under DC 6100. 

Evaluations of hearing disability is based on results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. The rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. 38 C.F.R. § 4.85, Tables VI and VII, DC 6100.

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII. Lendenmann v. Principi, 3 Vet. App. 345, 349(1992).

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI). 


In this case, the Veteran underwent VA audiology examination in April 2015.  On that authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
45
45
70
LEFT
25
65
70
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.

During the VA examination from September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
50
LEFT
15
15
55
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.

In summary, during the appeal period, hearing acuity was, at worst, level II in the left ear and level II in the right ear. A comparison between these levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Therefore, a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board finds that the VA examinations of record, nor the Veteran's statements, raise any other ancillary issues.  Under the facts of this appeal, this issue is determined by a mathematical applications of the audiometric findings to the relevant VA regulation charts.  Complying with these rules, these audiometric findings result in a noncompensable rating. 

B. Right arm and shoulder

The Veteran's muscle injury to right shoulder and arm is currently assigned a 20 percent rating under DC 530.  Notably, the RO initially evaluated the Veteran's right arm and shoulder under DC 5323.  The assignment of a particular DC is completely dependent on the facts of a particular case. One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993).  In this case, the August 2016 VA examination reflects that the Veteran has Group III muscle injury in the right shoulder girdle and arm.  As such, DC 5303 is the appropriate rating criteria as it pertains to muscle injuries to the shoulder and arm.

The Board would ordinarily be concerned about implications of changing DCs.  That is, according to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability, which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. See 38 C.F.R. §§ 3.105 (d) and 3.957.  However, in this instance, the Veteran's shrapnel injury to the right arm and shoulder has been service-connected for less than 10 years, therefore not protected.  In summary, the appropriate DC for evaluating the Veteran's right arm and shoulder disability is DC 5303. 

Pursuant to criteria for rating muscle injuries, disabilities are characterized as slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56.  Accordingly, under DC 5303, for a dominant arm, a slight disability warrants a noncompensable rating, a moderate disability warrants a 20 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the DC. 38 C.F.R. § 4.73, DC 5303.

A moderate disability of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. They manifest consistent complaints of one or more of the cardinal signs and symptoms of a muscle disability, particularly a lowered fatigue threshold. Some loss of deep fascia or muscle substance or impairment to muscle tonus and loss of power or lowered threshold of fatigue is expected. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of muscles results from a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56 (d)(3).

A severe disability of the muscles results from through and through or deep penetrating wound with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring and binding.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side. 38 C.F.R. § 4.56 (d)(4).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56 (c). 

After review of the evidence of record, the Board finds that the Veteran's service-connected muscle injury to the right arm and shoulder is appropriately rated as 20 percent disabling, as it most nearly approximates a moderate level injury.  

The Veteran was injured by incoming missile. His STR reflects that he had deep penetrating wound with debridement.  However, there is no record of hospitalization for prolonged period.  To the contrary, the Veteran reported that he was initially treated in the field, where shrapnel pieces were removed from shoulder and sutured there.  He also reported being sent back to his unit after two days in the field hospital.  See December 2008 VA examination.  In addition, his STRs reflect that he was restricted from field duty for 10 days, and he reported that he returned to full and unrestricted active thereafter. Id.  Absent evidence showing prolonged hospitalization or consistent complaints of cardinal symptoms of muscle disability, the Veteran's injury historically does not constitute moderately sever injury. 

In addition, the Veteran's post-service treatment records are devoid of evidence to show muscle impairment consistent with moderately severe disability.  That is, the December 2008 VA examination showed no muscle injury.  Subsequent, treatment records from March 2009 reflect complaint of chronic shoulder pain, but normal muscle strength.  Notably, the March 2015 VA examination sowed reduced muscle strength (4/5), and pain, fatigue, weakness, lack of endurance, and incoordination in the right shoulder, which causes functional loss.  However, the most recent VA examination from August 2016 VA examination reflects normal muscle strength (5/5) and no functional impairment.  Considering the totality of the evidence of record, there is insufficient evidence to show consistent complaints of cardinal signs and symptoms of muscle disability.  

Considering the history of the Veteran's initial injury in conjecture with the current manifestations of his arm and shoulder condition, the Board finds that the preponderance of the evidence of record is not consistent with a moderately severe muscle injury. 

The Board has considered whether a higher than 20 percent rating would be warranted under an alternative DC pertaining to the shoulder, particularly under DC 5201, based on limitation of range of motion of a shoulder.  Under DC 5201 a 30 percent rating is assigned when motion of the major arm is limited midway between the side and shoulder level.  Here, the VA examination of record reflects range of motion that is higher than what is contemplated by a 30 percent rating.  Therefore, a higher than 20 percent disability rating is not warranted under DC 5201.  Additional DCs relating to the shoulder will not be discussed, as the Veteran's condition is not manifested by ankylosis (DC 5200) or impairment of the humerus (DC 5202).

C. Neck

The Veteran's shell fragment wound to the neck was previously evaluated with his right arm and shoulder.  It is currently separately rated as 10 percent disabling under DC 5242. 

DC 5242 is part of the General Rating formal pertaining to the spine.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but less than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding sever enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assigned, where the forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  If an unfavorable ankylosis of the entire cervical spine is present, a 40 percent rating is assigned.  Finally, a maximum 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine. 

In this case, the August 2016 VA examination reflects that the Veteran had a normal range of motion. The examiner notes that the Veteran experiences pain on all the range of motion tested (forward flexion, extension, right and left lateral flexion, as well as right and left lateral rotation).  There was no additional functional loss after repetitive use test.  There was no guarding or muscle spasm. The Veteran did not report functional loss.  For this reason, the Veteran's impairment was less than what is contemplated for a 20 percent rating.  

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any neurological abnormalities associated with the Veteran's cervical strain, including bowel or bladder impairment as noted in the Veteran's August 2016 examination.  On this basis, the Board finds that separate ratings under Note (1) are not warranted.

The Veteran has Intervertebral Disc Syndrome (IVDS) that is rated separately and not before the Board at this time.  

Ordinarily, VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, although the Veteran reported experiencing flare-ups, repetitive use test did not reveal additional functional loss.  Further, the Veteran does not report having any functional impairment.  For this reason, a higher than 10 percent rating is not warranted based on the evidence of record. 

Moreover, in light of the muscle injury to Group XXII and Group XIII in the neck, the Board has also considered whether a higher rating would be warranted for the Veteran's neck disability under DC 5322 or DC 5323.  Under both DCs, the muscle injury must constitute moderately severe injury in order to be rated higher than 10 percent.

As noted above, a moderately severe disability of muscles results from a through and through or deep penetrating wound with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Records should indicate hospitalization for a prolonged period for treatment of the wound and consistent complaints of cardinal signs and symptoms of muscle disability with evidence of an inability to keep up with work requirements.  A moderately severe disability also requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56 (d)(3).

The August 2016 VA examination show that there was no muscle substance or function is affected.  For this reason, even if the Board was to consider evaluating the Veteran disability under DC 5322 or DC 5323 his injury is not consistent with a moderately severe injury to warrant a higher than 10 percent rating.   

D. Extraschedular Consideration

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected bilateral hearing loss, shrapnel injury to the right arm and shoulder, as well as degenerative changes in the cervical spine that would render the schedular criteria inadequate. 

The Board additionally notes a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

In the present case, in addition to the service-connected bilateral hearing loss, shrapnel injury to the right arm and shoulder, as well as degenerative changes in the cervical spine disabilities, the Veteran is service-connected for posttraumatic stress disorder, left shoulder disability, scars, IVDS, tinnitus,  and left varicocele.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, consideration of an award of an extraschedular rating is not warranted on a collective basis either.

III. TDIU

The Board previously remanded the claim for entitlement for an earlier effective date for a TDIU in June 2014 because there was no Statement of Case (SOC) isssued.  

The RO subsequently denied the claim and issued a SOC in July 2014 in accordance with the Board's remand directive.  However, the Board recognizes that the denial was predicated on the RO simultaneously denying a claim for an earlier effective date for posttraumatic stress disorder, which Board granted in its June 2014 decision.  The Veteran filed a substantive appeal following the July 2014 SOC. Thereafter, the RO corrected the error and granted an earlier effective date of August 11, 2008 by way of rating decision issued in April 2015.  Since that time, the RO has re-characterized the issue as a claim for entitlement for an effective date earlier than August 11, 2008 and denied the claim by way of Supplemental Statement of the Case. 

However, the Veteran is not seeking entitlement to an effective date earlier than August 11, 2008, as indicated by a brief submitted by his attorney-representative.  Nor is a claim for an effective date earlier than August 11, 2008 an issue reasonably raised by the record.  As such, the RO's decision in April 2015 constitutes a full grant of the benefit sought on appeal.  

IV. DEA 

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  Eligible dependents include child, survive spouse and spouse of a Veteran. 38 C.F.R. § 21.3021.  In relevant part, basic eligibility for DEA benefits requires that a veteran be rated as permanent and totally (P&T) disabled by a service-connected disability or found to have died as a result of service or a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

In this case, the Veteran did not file a claim for DEA benefits.  The RO, however, adjudicated the issue, in November 2011, finding that basic eligibility for DEA is established effective March 24, 2009.  The Veteran perfected an appeal of all issues contained in the Statement of the Case.  A memo in the file reflects that the Veteran's attorney representative expressed that the Veteran wished to appeal the issue of entitlement for an earlier effective date for DEA eligibility.  Since that time, the RO has granted an earlier effective date of August 11, 2008.  

As previously noted, the Board found that an earlier effective date for the grant of entitlement to a TDIU is not warranted prior August 11, 2008. Since eligibility for DEA benefits is predicated on a finding of P&T in this case, the effective date of such eligibility cannot precede the date TDIU was awarded. Accordingly, an effective date earlier than September 28, 2007, for entitlement to DEA benefits is denied, as a matter of law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 20 percent for shrapnel injury to the right arm and shoulder is denied. 

An initial rating in excess of 10 percent for evaluation of shell fragment wound to the neck is denied. 

An effective date earlier than August 11, 2008 for a TDIU is denied. 

An effective date earlier than August 11, 2008 for eligibility DEA benefits is denied. 



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


